UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4437
KYLE G. MITCHELL,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
                  David A. Faber, District Judge.
                           (CR-99-162)

                   Submitted: December 8, 2000

                      Decided: January 11, 2001

 Before WIDENER, WILKINS, and NIEMEYER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mary Lou Newberger, Acting Federal Public Defender, Edward H.
Weis, First Assistant Federal Public Defender, Charleston, West Vir-
ginia, for Appellant. Rebecca A. Betts, United States Attorney, John
L. File, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.
2                    UNITED STATES v. MITCHELL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Kyle G. Mitchell appeals his conviction and sentence for conspir-
acy to possess with intent to distribute and distribution of cocaine in
violation of 21 U.S.C.A. § 846 (West 2000). Finding no reversible
error, we affirm.

   On appeal, Mitchell contends that the Supreme Court’s recent deci-
sion in Apprendi v. New Jersey, 530 U.S. ___, 120 S. Ct. 2348 (2000),
requires that his conviction and sentence be vacated. Because Mitch-
ell’s sentence of 135 months’ imprisonment and five years’ super-
vised release does not exceed the twenty-year statutory maximum
term of imprisonment or unspecified maximum term of supervised
release set out in 21 U.S.C.A. § 841(b)(1)(C) (West 1999) for the core
offense without enhancement for drug quantity, we find that his sen-
tence is permissible under Apprendi. See United States v. Angle, 230
F.3d 113 (4th Cir. 2000); United States v. Aguayo-Delgado, 220 F.3d
926, 933 (8th Cir.), cert. denied, ___ U.S. ___, 2000 WL 1634209
(U.S. Nov. 27, 2000) (No. 00-6746). Accordingly, we affirm Mitch-
ell’s conviction and sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED